Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The notice of allowability in the previous office action is withdrawn.
Response to the amendments
While the examiner appreciates the amendments made in the Response in order to overcome many of the rejections under 35 U.S.C. 112(b), the examiner respectfully notes that “conductivity” --particularly in the case of a die attach material or any epoxy as in the instant case-- may be electrical or thermal, or both, and the scope of the claimed invention differs greatly according to the intended meaning of the words “conductive” and “non-conductive”. 
	Even though the example offered in the definition involves electrical conductivity, even the definition offered by the Applicant makes no inference that this is necessarily the most commonly accepted meaning of the word, and in the art of die attachment, thermal conductivity is often more important than electrical conductivity.
Regarding the objections: All earlier objections have been remedied.
Regarding the rejections under 35 U.S.C. 112(b), and 103: claims 1-14, and 17 have also been remedied, except claims 7 and 20.
Claim Rejections - 35 USC § 112
Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

--thermal or electrical-- of the conductivity being recited.
	The limitation, “conductive” and “non-conductive”, as recited in claim 20, are unclear with regard to the nature –thermal or electrical-- of the conductivity or non- conductivity being recited.
Allowable Subject Matter
Claims 1-6, 8-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0005 and ¶0006 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816